
	
		II
		112th CONGRESS
		1st Session
		S. 2031
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2011
			Mr. Brown of Ohio (for
			 himself and Mr. Portman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To make funds available for the American centrifuge
		  project research, development, and demonstration program of the Department of
		  Energy, with an offset.
	
	
		1.American centrifuge project
			 research, development, and demonstration program
			(a)In
			 generalThe Secretary of Energy is authorized to make
			 $150,000,000 available to carry out the American centrifuge project research,
			 development, and demonstration program of the Department of Energy, to remain
			 available until expended, of which—
				(1)$44,000,000 shall
			 be derived from proceeds from the disposition of reenriched uranium from
			 existing uranium owned by the Department of Energy; and
				(2)$106,000,000
			 shall be derived from unobligated balances of funds made available to carry out
			 other programs and activities of the Department.
				(b)ReportsThe
			 Secretary of Energy shall submit to the Committee on Appropriations of the
			 Senate, the Committee on Appropriations of the House of Representatives, the
			 Committee on Energy and Natural Resources of the Senate, and the Committee on
			 Energy and Commerce of the House of Representatives quarterly reports on the
			 progress of the program described in subsection (a).
			
